Notice of Pre-AIA  or AIA  Status
This is a first office action on the merits for application serial number 17/079,645 filed 10/26/20.  Claims 1-19 are pending.  The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

The substitute specification field 11/06/20 has been entered. 

The information disclosure statement (IDS) submitted on 2/21/21 is in compliance with the provisions of 37 CFR 1.97.  Accordingly, the information disclosure statement is being considered by the examiner.

The disclosure is objected to because of the following informalities: paragraph [042] references a figure 9 when there is not a Figure 9 in the drawing set.  
Appropriate correction is required.

The drawings are objected to as failing to comply with 37 CFR 1.84(p)(5) because they do not include the following reference sign(s) mentioned in the description: 36.  Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If 

The drawings are objected to under 37 CFR 1.83(a).  The drawings must show every feature of the invention specified in the claims.  Therefore, the battery cell must be shown or the feature(s) canceled from the claim(s).  No new matter should be entered. Note reference number 45 was added in the parent to represent the battery cell.
Corrected drawing sheets in compliance with 37 CFR 1.121(d) are required in reply to the Office action to avoid abandonment of the application. Any amended replacement drawing sheet should include all of the figures appearing on the immediate prior version of the sheet, even if only one figure is being amended. The figure or figure number of an amended drawing should not be labeled as “amended.” If a drawing figure is to be canceled, the appropriate figure must be removed from the replacement sheet, and where necessary, the remaining figures must be renumbered and appropriate changes made to the brief description of the several views of the drawings for consistency. Additional replacement sheets may be necessary to show the renumbering of the remaining figures. Each drawing sheet submitted after the filing date of an application must be labeled in the top margin as either “Replacement Sheet” or “New Sheet” pursuant to 37 CFR 1.121(d). If the changes are not accepted by the examiner, the applicant will be notified and informed of any required corrective action in the next Office action. The objection to the drawings will not be held in abeyance.

The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 


Claims 1, 2 and 11-17 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-17 of U.S. Patent No. 10,815,688. Although the claims at issue are not identical, they are not patentably distinct from each other because the subject matter of the instant claims is included within the patent claims.

The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claims 1-10 and 14-19 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. 2007/0240746 to Chen in view of U.S. 2021/0201914 to Gagne et al. and in the alternative U.S. 2021/0201914 to Gagne et al. and U.S. Patent 6,178,978 to Rieber.

	Chen fails to provide a game system comprised of a plurality of electronic game units each of which is mounted to one of the uprights and being operably connected to one another.
	Gagne teaches that at the time of the effective filing date of the invention it was known to provide an outdoor playground structure 18 with an electronic game system including a plurality of electronic game units 20 [Fig.2] each secured to an upright of the structure.  The game system stimulates the user(s) to move between the units and the system includes at least one control unit 40 including a processor 43 with input and outputs [Fig.3] and paragraphs [0062, 0069].  As discussed in at least paragraphs [0059-0060] the units may be connected by wires or wirelessly. 
It would have been obvious to one having ordinary skill in the art at the time of the effective filing date of the invention to have combined the gaming system of Gagne with the structure of Chen as Gagne teaches it was known to provide the gaming system on the upright posts of an outdoor structure.  The canopy of Chen would offer protection form the rain and sun while playing the game. Moreover, all the claimed elements are known in the prior art and one skilled in the art would have combined the elements as claimed by known methods with no change to their respective functions, and the combination would have yielded predictable results to one having ordinary skill 
In the alternative, Rieber is provided to show that at the time of effective filing date of the invention it was known to provide game units 29a-d on the upright of a canopy framework.
With respect to claim 6 note paragraph [0069] which provides a touchscreen.
	With respect to claims 7 and 8, it is inherent that the control unit 40 must be powered and one of ordinary skill in the art would have readily recognized a battery cell as an obvious means of supplying power.  Manipulatable components to charge batteries are old and well known and would have been an obvious choice of design to allow the battery to be recharged by a mechanical motion from the user.  It is old and well known to provide a means for converting mechanical energy into electrical energy as anyone who has ever owned an emergency radio with a hand crank generator would recognize.
With respect to claim 10, note paragraph [0061] which indicates the system is configured to communicate with a remote computing device.

The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
U.S. 2009/0197740 to Julskjaer et al. teaches a playground structure having interactive electronic game units 102 mounted to a plurality of uprights 104, the interface elements in wired or wireless communication with a central control unit 140 
EP 3546034 to Castillo et al. provides an electronic children’s game 1 comprised of nodes 3 connected by wires 4 passing through a tubular frame work. A control unit 2 including a display 21 is proved.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to ROBERT CANFIELD whose telephone number is (571)272-6840.  The examiner can normally be reached on M-F 10-6, some Saturdays.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, David Dunn can be reached on 571-272-6670.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). 


ROBERT CANFIELD
Primary Examiner
Art Unit 3635



/Robert Canfield/Primary Examiner, Art Unit 3636